DETAILED ACTION
Summary
	This is a final Office action in reply to the amendments filed 22 September 2021 for the application filed 21 August 2019. Claims 1-3, 6, 9, 12, 17, 19, 23, 25, 28-30, 36, 40, 46, 47, and 54-58 are pending:
Claims 4, 5, 7, 8, 10, 11, 13-16, 18, 20-22, 24, 26, 27, 31-35, 37-39, 41-45, and 48-53 are canceled;
Claims 36 and 40 have been withdrawn without traverse in the reply filed 04 May 2021;
Claims 1, 6, 12, 17, 25, 28, and 46 have been amended; and
new Claims 54-58 have been added.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (PRO 62/720,308, filed 21 August 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Response to Arguments
	Applicant’s amendments/arguments filed 22 September 2021 have been fully considered.
	Applicant’s amendments to Claims 1, 6, 12, 25, and 46 with respect to their Claim Objections have been fully considered and are persuasive; these objections have been withdrawn. However, please note the added Claim Objections over Claims 9, 25, and 58.
	Applicant’s amendments to Claims 17, 25, and 28 with respect to their 35 USC 112(b) rejections have been fully considered and are persuasive; these rejections have been withdrawn.
	Please note the added 35 USC 112(d) rejections of Claims 2 and 3.
	Applicant’s amendments to Claim 1 with respect to the 35 USC 103 rejection of Claim 1 as obvious over TSAI (US PGPub 2009/0101557 A1) in view of LIND et al. (US PGPub 2016/0030893 A1) or, in the alternative, over LIND in view of TSAI, is persuasive; this rejection and subsequent dependent claim rejections have been withdrawn. 
	All other arguments have been indirectly addressed in the subsequent prior art rejections. 

Claim Objections
Claim 9 is objected to because of the following informalities:
Dependency on Claim 8 is improper; it is suggested Applicant amend to depend on Claim 1.
Claim 25 is objected to because of the following informalities:
“comprising [[as ]]a step of chilling the water vapor…” (lines 1-2).
Claim 58 is objected to because of the following informalities:
“passing the natural brine wastewater stream at substantially…” (line 3).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Regarding Claim 2, the limitation “wherein the mineral-rich product comprises a retentate stream formed in the retentate volume of the membrane assembly” renders the claim improper for failing to include all the limitations of the claim upon which it depends. Claim 1 requires that the mineral-rich product comprise metal salt deposits of the permeate volume of the membrane assembly. Claim 3 is also rejected due to its dependency on Claim 2.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 6, 9, 12, 17, 19, 23, 25, 28-30, 46, 47, and 54-57 is/are rejected under 35 U.S.C. 103 as obvious over TSAI (US PGPub 2009/0101557 A1) in view of DUKE (US PGPub 2011/0309016 A1).
Regarding Claim 1, TSAI discloses a pervaporation method for treating water to produce a liquid retentate and purified gaseous permeate (i.e., [a] method for the separation of water… from a… wastewater stream; abstract). TSAI discloses that a water supply 10 passes through a heating module 320 heated to a temperature of approximately 20 to 99°C; the heated water supply 10 is then transported to a membrane filter module 112 where negative pressure provided by a vacuum pump 135 draws heated liquid water 115 into membrane 122 (i.e., passing the… wastewater stream… through a membrane assembly comprising a pervaporation membrane separating a retentate volume from a permeate volume; reducing the pressure in the permeate volume of the membrane assembly to below ambient pressure). The liquid water 115 trapped inside membrane 122, undergoes a phase change to evaporate into water vapor 118, and crosses the membrane 122 as purified permeate 124 (i.e., where water from the… wastewater stream diffuses through the pervaporation membrane to form a substantially mineral-free water vapor). Purified permeate 124 is then transported to a cooling condensing module 340 for phase change back to liquid phase for eventual collection (p0125; FIG. 1A), whereas retentate 120, containing liquid water and other withheld substances exits the membrane filter module 112 and is disposed (p0116). Absent showings of unexpected results or criticality, such a disclosed temperature range of 20 to 99°C overlaps with the claimed range of passing the… wastewater stream… at a temperature of at least about 40°C through a membrane assembly and therefore, establishes a case of prima facie obviousness (MPEP 2144.05).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

TSAI is differentiated from the claimed invention in that TSAI fails to explicitly disclose the water supply 10 is passed through the membrane filter module 112 at substantially ambient pressure as claimed. However, TSAI only discloses the use of negative pressure on the permeate side of the membrane to draw heated liquid water into the membrane. Thus, it would have been obvious to one of ordinary skill in the art that TSAI discloses passing heated liquid water at substantially ambient pressure to the pervaporation membrane. Furthermore, TSAI compares the taught pervaporation method with reverse osmosis and notes the disadvantages of reverse osmosis processes include high operating pressure requirements (p0004, p0006), thereby dissuading the use of positive pressure on the liquid water stream, i.e., passing the stream at substantially ambient pressure. Further, TSAI notes the need in the art for a method that improves water quality at lower at substantially ambient pressure.
TSAI is deficient in disclosing (1) the wastewater stream is a mineral-containing wastewater stream comprising at least about 30 g/L dissolved metal salts; (2) wherein a mineral-rich product from the mineral-containing wastewater stream and comprising the metal salts deposits within the permeate volume of the membrane assembly; and (3) recovering the mineral-rich product from the permeate volume of the membrane assembly.
Regarding (1), DUKE discloses a desalination method and apparatus comprising a desalination plant 1 with pervaporation membrane cell 2 comprising a porous inorganic membrane 3 (p0044). A liquid feed 4 (i.e., a mineral-containing wastewater stream) held in reservoir 5 is supplied to the retentate side 8 of the membrane 3 (i.e., passing the mineral-containing wastewater stream… through a membrane assembly comprising a pervaporation membrane separating a retentate volume from a permeate volume; p0044); said liquid feed 4 is sea water or other brackish water having a salt content ranging from 3 ppt to 35 ppt (3 g/L to 35 g/L; sea water primarily comprises sodium chloride, i.e., a metal salt; p0045). Absent showings of unexpected results or criticality, such a disclosed range overlaps with the claimed range of a mineral-containing wastewater stream comprising at least about 30 g/L dissolved metal salts and therefore, establishes a case of prima facie obviousness (MPEP 2144.05).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Because both TSAI and DUKE disclose methods for using a pervaporation process to purify a wastewater stream as claimed, one of ordinary skill in the art would have found it obvious to separate water and minerals from a mineral-containing wastewater stream having at least about 30 g/L dissolved metal salts as disclosed by DUKE using the The nature of the problem to be solved (i.e., the purification of water from a wastewater stream as disclosed by TSAI and DUKE and as claimed) would have led one of ordinary skill in the art to combine the elements as claimed (i.e., the use of a pervaporation method to purify a mineral-containing wastewater stream comprising at least about 30 g/L dissolved metal salts) by known methods as disclosed by TSAI and DUKE with no change in their respective, individual functions, and the combination would have yielded nothing more than predictable results, i.e., a purified water stream and separated mineral-rich product (MPEP §2143.01 A).
Regarding (2) and (3), DUKE further discloses that during operation, permeate 13 leaves the permeate side 11 as water vapor, which is condensed and caught in vapor trap 14 (p0046). Salt ions may pass through the pervaporation membrane 3 and accumulate on the permeate side 11 as permeate water vapor is removed (i.e., wherein a mineral-rich product from the mineral-containing wastewater stream and comprising the metal salts deposits within the permeate volume of the membrane assembly; p0048); the permeate side 11 is frequently washed with deionized water to remove salt buildup and is removed separately from the pure water retained in the vapor trap 14 (i.e., recovering the mineral-rich product from the permeate volume of the membrane assembly; p0049). Advantageously, the removal of deposited salts on the permeate side 11 of the membrane would improve the efficiency and flux of the membrane cell (p0048). Thus, at the time of the filing of the invention, one of ordinary skill in the art would have found it obvious to recover the mineral-rich product from the permeate volume of the membrane assembly as disclosed by DUKE in the method for separating water from a wastewater stream disclosed by TSAI.
DUKE is differentiated from the claimed invention and from TSAI in that DUKE discloses the liquid feed 4 is provided at a slight positive pressure to the retentate side 8 of the membrane 3, e.g., by pressure control valve 7 and nitrogen source 6 (p0044). However, DUKE discloses in an alternative embodiment a mild vacuum is instead maintained on the permeate side 11 of the membrane 3 by vacuum pump 12 (i.e., passing the mineral-containing wastewater stream at substantially ambient pressure… through a membrane assembly; reducing the pressure in the permeate volume of the membrane assembly to below ambient pressure).
Furthermore, while TSAI is ostensibly directed toward the purification of water onboard spacecraft to produce medical grade water (abstract, p0114), the basic concepts and practices of pervaporation are nevertheless disclosed and one of ordinary skill in the art would have reasonably understood the advantages of pre-heating the wastewater stream to improve pervaporation efficiency. Further, TSAI describes such a process can be adapted for use on spacecraft but does not explicitly require such a use (i.e., “an alternative embodiment”; p0114). Therefore, one 
Finally, the claimed limitation wherein a mineral-rich product from the mineral-containing wastewater stream and comprising the metal salts deposits within the permeate volume of the membrane assembly is directed toward an intended result of the claimed process. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. A “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP §2111.04). Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, the fact that the reference does not describe the recited effect in haec verba is of no significance because the reference meets the claim under the doctrine of inherency. In this case, because modified TSAI discloses all claimed method steps (i.e., passing mineral-containing wastewater at ambient pressure and elevated temperature through a pervaporation membrane by reducing permeate side pressure below ambient), the claimed limitation of a mineral-rich product depositing in the permeate volume would necessarily result.
Regarding Claim 2, modified TSAI makes obvious the claimed method for the separation of water and minerals from a mineral-containing wastewater stream of Claim 1. TSAI further discloses retentate stream 120 is separated from heated liquid water 115 of the membrane filter module 112 (i.e., wherein the mineral-rich product comprises a retentate stream formed in the retentate volume of the membrane assembly; p0125).
Regarding Claim 3, modified TSAI makes obvious the claimed method for the separation of water and minerals from a mineral-containing wastewater stream of Claim 2. TSAI further discloses the pervaporation process is driven by a vacuum applied on the permeate side 124 at 0.01-13 psi, which is approximately 0.00069-0.896 bar (p0117); this overlaps with the claimed range of reducing the pressure to not greater than about 0.5 bar and therefore, establishes a case of prima facie obviousness (MPEP 2144.05).
Regarding Claim 6, modified TSAI makes obvious the claimed method for the separation of water and minerals from a mineral-containing wastewater stream of Claim 1. TSAI further discloses water supply 10 passes through a heating module 320 and is heated to a temperature of approximately 20 to 99°C prior to passing through the membrane filter module 112 (p0125); this overlaps with the claimed range of the wastewater stream having a temperature of at least about 50°C and therefore, establishes a case of prima facie obviousness (MPEP 2144.05).
Regarding Claim 9, modified TSAI makes obvious the claimed method for the separation of water and minerals from a mineral-containing wastewater stream of (presumably) Claim 1. TSAI further discloses the pervaporation process is driven by a vacuum applied on the permeate side 124 at 0.01-13 psi, which is approximately 0.00069-0.896 bar (p0117); this overlaps with the claimed range of reducing the pressure to not greater than about 0.3 bar and therefore, establishes a case of prima facie obviousness (MPEP 2144.05).
Regarding Claim 12, modified TSAI makes obvious the claimed method for the separation of water and minerals from a mineral-containing wastewater stream of Claim 1. TSAI further discloses water supply 10 passes through a heating module 320 and is heated to a temperature of approximately 20 to 99°C prior to passing through the membrane filter module 112 (p0125); this overlaps with the claimed range of the mineral-containing wastewater stream having a temperature of at least about 65°C and therefore, establishes a case of prima facie obviousness (MPEP 2144.05).
Regarding Claim 17, modified TSAI makes obvious the claimed method for the separation of water and minerals from a mineral-containing wastewater stream of Claim 1. TSAI further discloses water supply 10 passes through a heating module 320 and is heated to a temperature of approximately 20 to 99°C prior to passing through the membrane filter module 112 (i.e., heating the mineral-containing wastewater stream before the step of passing the mineral containing wastewater stream through the membrane assembly; p0125).
Regarding Claim 19, modified TSAI makes obvious the claimed method for the separation of water and minerals from a mineral-containing wastewater stream of Claim 1. TSAI further discloses the membrane filter module 112 uses an asymmetric membrane having a porous silica membrane 147 on a ceramic support 145 (i.e., wherein the pervaporation membrane is an inorganic membrane; FIG. 4, p0119).
Regarding Claim 23, modified TSAI makes obvious the claimed method for the separation of water and minerals from a mineral-containing wastewater stream of Claim 1. TSAI further discloses a microporous silica membrane having a pore size range of about 3-5 Å (p0120), which is 0.3-0.5 nm, which reads upon the claimed range of a pore size of not greater than about 20 nm.
Regarding Claim 25, modified TSAI makes obvious the claimed method for the separation of water and minerals from a mineral-containing wastewater stream of Claim 1. TSAI further discloses purified permeate 124 is transported to a cooling condensing module 340 for phase change back to liquid phase for eventual collection (i.e., chilling the water vapor to condense the water vapor into liquid water; p0125; FIG. 1A).
Regarding Claim 28, modified TSAI makes obvious the claimed method for the separation of water and minerals from a mineral-containing wastewater stream of Claim 1. The claimed limitation wherein at least about 80% of water from the mineral-containing wastewater stream is recovered with the liquid water is directed toward an intended result of the Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. A “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP §2111.04). Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, the fact that the reference does not describe the recited effect in haec verba is of no significance because the reference meets the claim under the doctrine of inherency.
Regarding Claim 29, modified TSAI makes obvious the claimed method for the separation of water and minerals from a mineral-containing wastewater stream of Claim 1. The claimed limitation wherein the liquid water condensed from the water vapor has a purity of at least about 99.9% is directed toward an intended result of the claimed process. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. A “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP §2111.04). Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, the fact that the reference does not describe the recited effect in haec verba is of no significance because the reference meets the claim under the doctrine of inherency. Furthermore, TSAI discloses the production of medical grade water, which is also known in the art as ultrapure water or water treated to the highest levels of purity for all contaminant types including dissolved matter having a resistivity of 18.2 MΩ·cm, i.e., absolute pure water, which reads on the claimed range of a purity of at least about 99.9%.
Regarding Claim 30, modified TSAI makes obvious the claimed method for the separation of water and minerals from a mineral-containing wastewater stream of Claim 1. DUKE further discloses seawater or other brackish water (i.e., wherein the mineral containing wastewater stream comprises a natural brine; p0044).
Regarding Claim 46, modified TSAI makes obvious the claimed method for the separation of water and minerals from a mineral-containing wastewater stream of Claim 1. DUKE further discloses the pH of the salty solutions used is around pH 7 (i.e., wherein the mineral-containing wastewater stream has a pH of at least about pH 6 when the mineral-containing wastewater stream is passed through the membrane assembly) to advantageously minimize charge repulsion effects (p0061).
Regarding Claim 47, modified TSAI makes obvious the claimed method for the separation of water and minerals from a mineral-containing wastewater stream of Claim 1. DUKE further discloses the pH of the salty solutions used is around pH 7 (i.e., wherein the mineral-containing wastewater stream has a pH of not greater than about pH 8 when the mineral-containing wastewater stream is passed through the membrane assembly) to advantageously minimize charge repulsion effects (p0061).
Regarding Claim 54, modified TSAI makes obvious the claimed method for the separation of water and minerals from a mineral-containing wastewater stream of Claim 1. DUKE further discloses that during operation, salt ions may pass through the pervaporation membrane 3 and accumulate on the permeate side 11 as permeate water vapor is removed (p0048); the permeate side 11 is frequently washed with deionized water to remove salt buildup and is removed separately from the pure water retained in the vapor trap 14 (i.e., wherein the step of removing the mineral-rich product from the permeate volume of the membrane assembly comprises flushing the permeate volume with a backwash liquid to form a mineral-rich backwash stream; p0049). Advantageously, the removal of deposited salts on the permeate side 11 of the membrane would improve the efficiency and flux of the membrane cell (p0048). Thus, at the time of the filing of the invention, one of ordinary skill in the art would have found it obvious to flush the permeate volume with a backwash liquid as taught by DUKE in the method for separating water from a wastewater stream disclosed by TSAI.
Regarding Claim 55, modified TSAI makes obvious the claimed method for the separation of water and minerals from a mineral-containing wastewater stream of Claim 54. Modified TSAI is deficient in disclosing wherein the backwash liquid is heated before the flushing step.
However, as identified by DUKE, during pervaporation operation, salt ions may pass through the pervaporation membrane 3 and accumulate on the permeate side 11 as permeate water vapor is removed (p0048); left unchecked, the build-up of salts could eventually block the pores and the flux through the membrane cell would be reduced. Thus, one of ordinary skill in the art would be motivated to remove the built-up salts as much as possible. As is further known to one of ordinary skill in the art, aqueous liquid temperatures correlates with salt solubility; thus, one of ordinary skill in the art would find it obvious to heat a backwash liquid as claimed to improve the removal of built-up salts on the permeate side of a membrane.
Regarding Claim 56, modified TSAI makes obvious the claimed method for the separation of water and minerals from a mineral-containing wastewater stream of Claim 54. DUKE further discloses deionized water (i.e., wherein the backwash liquid comprises water; p0049).
Regarding Claim 57, modified TSAI makes obvious the claimed method for the separation of water and minerals from a mineral-containing wastewater stream of Claim 54. TSAI further discloses the microporous silica membrane has pore sizes of approximately less than 0.5 to 100 nm depending on surface hydrophilicity (p0120). Absent showings of unexpected wherein the pervaporation membrane has a pore size of at least about 2 nanometers and therefore, establishes a case of prima facie obviousness (MPEP 2144.05).

Claim(s) 58 is/are rejected under 35 U.S.C. 103 as obvious over TSAI (US PGPub 2009/0101557 A1) in view of DUKE (US PGPub 2011/0309016 A1) and further in view of SUN et al. (CN 102602966 A; machine translation provided).
Regarding Claim 58, as described in the rejection of Claim 1 above, modified TSAI makes obvious a method for the separation of water and minerals from a natural brine wastewater stream comprising the steps of passin ghte natural wastewater stream at substantially ambient pressure and at a temperature of at least about 40°C through a membrane assembly separating a retentate volume from a permeate volume, where water from the natural brine wastewater stream diffuse through the pervaporation membrane to form a substantially mineral-free water vapor; reducing the pressure in the permeate volume of the membrane assembly to below ambient pressure to enhance the flow of the water vapor out of the membrane assembly, wherein a mineral-rich product from the natural brine wastewater stream deposits within the permeate volume of the membrane assembly; and recovering the mineral-rich product from the permeate volume of the membrane assembly.
Regarding the limitation that the pervaporation membrane has a pore size of at least about 1.5 nanometers, TSAI further discloses the microporous silica membrane has pore sizes of approximately less than 0.5 to 100 nm depending on surface hydrophilicity (p0120). Absent showings of unexpected results or criticality, this disclosed range overlaps with the claimed range of wherein the pervaporation membrane has a pore size of at least about 1.5 nanometers and therefore, establishes a case of prima facie obviousness (MPEP 2144.05).
Modified TSAI is deficient in disclosing the natural brine wastewater stream comprises at least about 375 ppm lithium.
SUN discloses the use of pervaporation methods to remove water from salt lake brine to separate out magnesium and lithium salts (abstract, p0024; p0042-0043), said lithium content being approximately 30 g/L (p0010), which reads upon the claimed range of a natural brine wastewater stream comprising at least about 375 ppm lithium.
Because both modified TSAI and SUN disclose methods for using a pervaporation process to purify a wastewater stream as claimed (in the case of modified TSAI, seawater and other brackish waters; e.g., see DUKE, p0045; in the case of SUN, lake brine, which is broadly and reasonably interpreted to be “other brackish water”), one of ordinary skill in the art would have found it obvious to separate water and minerals from a natural brine wastewater stream having at least about The nature of the problem to be solved (i.e., the removal of water from a wastewater stream as disclosed by modified TSAI and SUN and as claimed) would have led one of ordinary skill in the art to combine the elements as claimed (i.e., the use of a pervaporation method to purify a natural brine wastewater stream comprising at least about 375 ppm lithium) by known methods as disclosed by modified TSAI and SUN with no change in their respective, individual functions, and the combination would have yielded nothing more than predictable results, i.e., a purified water stream and separated mineral-rich product comprising lithium salts (MPEP §2143.01 A).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Ryan B Huang/Primary Examiner, Art Unit 1777